DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on November 19, 2019 and September 20, 2021. Claims 47 is pending and addressed below.

Examiner’s Note
Two different sets of claims have been filed in this case. Examiner called Applicant's representative to inquire which claim set was intended to be examined. Applicant's representative stated the set with 1 claim was intended to be examined and that the set with 45 claims was submitted erroneously. Examiner suggested canceling all previous claims and submitting a preliminary amendment to present just presenting the 1 claim that was intended to be examined. Applicant agreed to the preliminary amendment (see also attached interview summary).

Specification
For the record, Examiner acknowledges that the Specification submitted on November 19, 2019 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on February 20, 2020 have been accepted.

Claim Objections
Claim 47 objected to because of the following informalities:  
Lines 12-13 of claim 47 recite “the at least delivery destination computing device.” It is suggested the phrase be amended to “the at least one delivery destination computing device” for antecedent basis and clarity.
Line 59 of claim 47 recites the phrase “at least one processor configured to:” indented under the phrase “the profile of information including:”. It is suggested the phrase “at least one processor configured to:” be moved out from being indented under the phrase “the profile of information including:” so it is clear that the at least one processor is not part of the profile.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 47 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,484,386. This is a statutory double patenting rejection.

Allowable Subject Matter
Claim 47 would be allowable if rewritten or amended to overcome the rejection(s) under statutory double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

13.    Claim 47 recites, inter alia, “form a profile of information relevant to the identification of the entity by utilizing the at least one item of identity or biometric information;… test whether the proposed delivery route or destination is within an exclusion zone by querying information stored on the at least one data storage device with the proposed delivery route or destination, accept the proposed delivery route or destination, if the query returns a result informing that the proposed delivery route or destination was not within an exclusion zone…wherein, if a match threshold is achieved, the claiming entity is identified as the correct entity; and causes that match to be communicated to the at least one delivery robotic device; and wherein the at least one propulsion unit of the at least one delivery robotic device is further configured to move, as instructed, the at least one delivery robotic device in order to facilitate delivery of the robotic device package to the entity only if the claiming entity was the correct entity.”

14.    The closest prior arts made of record are:
i)	Kawano et al. (U.S. Pub. No. 2008/0294287 cited in the previous Office action and hereinafter referred to as Kawano) which discloses sending a robot with an object to a destination and using a camera to verify the receiver of the 
ii)	Haala (U.S. Pub. No. 2005/0005172 cited in the previous Office) which discloses storing profile information and biometric information for later use in verifying the identity of the person (paragraphs [0015], [0035] and [0036] of Haala).
iii)	Giobbi et al. (U.S. Pub. No. 2007/0245157 cited in the previous Office action and hereinafter referred to as Giobbi) which discloses associating two IDs in a remote database and acquiring information about a product based on the IDs (paragraphs [0011], [0042], [0043], [0048], [0051], [0052], [0058], [0063], [0069] and [0070] of Giobbi).

15.    None of the prior art anticipates or makes obvious the invention of the present application before the effective filing date of the claimed invention, the invention including: “form a profile of information relevant to the identification of the entity by utilizing the at least one item of identity or biometric information;… test whether the proposed delivery route or destination is within an exclusion zone by querying information stored on the at least one data storage device with the proposed delivery route or destination, accept the proposed delivery route or destination, if the query returns a result informing that the proposed delivery route or destination was not within an exclusion zone…wherein, if a match threshold is achieved, the claiming entity is identified as the correct entity; and causes that match to be communicated to the at least one delivery robotic device; and wherein the at least one propulsion unit of the at 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sohmshetty et al. (U.S. Pub. No. 2020/0230822) – cited for teaching a cargo robot - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THADDEUS J PLECHA/Examiner, Art Unit 2438